                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    ROAD-CON, INC., et al.                           :           CIVIL ACTION
                                                     :
      v.                                             :           No. 19-1667
                                                     :
    THE CITY OF PHILADELPHIA, et al.                 :

                                                ORDER

           AND NOW, this 27th day of March, 2020, upon consideration of Defendants The City of

Philadelphia and Mayor James Kenney’s Motion to Dismiss, Plaintiffs Road-Con, Inc.,

Neshaminy Constructors, Inc., Loftus Construction Inc., PKF-Mark III, Inc., and Scott Lacava’s

opposition, Defendants’ reply, and the parties’ supplemental notices, and for the reasons stated in

the accompanying Memorandum, it is ORDERED the Motion (Document 6) is GRANTED in part

to the extent that Count II is dismissed with prejudice, and Counts III and IV are dismissed without

prejudice and with leave to amend. The motion is otherwise DENIED.

           Plaintiffs shall have until April 13, 2020 to file an amended complaint 1 that corrects the

pleading deficiencies identified in the accompanying Memorandum as to Counts III and IV.

Failure to file an amended complaint within the time permitted may result in dismissal of such

claims with prejudice.



                                                                BY THE COURT:



                                                                /s/ Juan R. Sánchez
                                                                Juan R. Sánchez, C.J.




1
  Plaintiffs should consult the Eastern District of Pennsylvania website for updated procedures for
filing complaints during the COVID-19 health crisis.
